Exhibit 21 Name Jurisdiction Priority Fulfillment Services, Inc. Delaware Priority Fulfillment Services of Canada, Inc. Ontario PFSweb BV SPRL Belgium PFSweb Bulgaria EOOD Bulgaria PFSweb GmbH Germany PFSweb Global Services Private Limited India Business Supplies Distributors Holdings, LLC Delaware Supplies Distributors, Inc. Delaware Supplies Distributors of Canada, Inc. Ontario Supplies Distributors S.A. Belgium PFSweb Retail Connect, Inc., Delaware LiveAreaLabs, Inc. Washington REV Solutions Inc. Delaware REVTECH Solutions India Private Limited India CrossView, Inc. Delaware Moda Superbe Limited United Kingdom
